DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 10/5/22. Claims 1 and 2 are amended. Claims 3 and 6 are canceled. Claims 1-2, 4-5, and 7-20 are rejected finally for the reasons provided below.
Please note that a typographical error in the Non-Final Rejection of 7/7/22 is corrected below, specifically, that Soma teaches that ingredient (B) (ingredient (D) of Soga) is preferably 10 to 100 parts by mass relative to 100 parts by mass of ingredient (A) ([0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soga (WO 2018/190415, published 10/18/2018, with US 2020/0048389 used as translation) in view Burdzy et al. (US 2015/0210882).
Regarding claim 1, Soga teaches a photocurable resin composition (abstract) comprising the following ingredients (A) to (C):
ingredient (A): a polyisobutylene resin (ingredient (A) of Soga) (abstract);
ingredient (B): ingredient (b1): a (meth)acylate monomer having an alicyclic group having 5 to 30 carbon atoms, e.g. lauryl methacrylate, and ingredient (b2): a (meth)acrylate monomer having an alkyl group having 5 to 30 carbon atoms, e.g. isobornyl methacrylate (ingredient (D) of Soga) ([0044]-[0045]); and 
ingredient (C): a photo-radical polymerization initiator (ingredient (B) of Soga) (abstract).
Soga teaches that ingredient (B) (ingredient (D) of Soga) is preferably 10 to 100 parts by mass relative to 100 parts by mass of ingredient (A) ([0046]). Further, Burdzy teaches that the relative amounts of ingredients (b1) and (b2) are result effective for forming a low temperature seal with balanced elasticity and sealing force ([0076], [0084]). Therefore, it would have been obvious to the skilled artisan to determine the optimum relative amounts of (b1) and (b2) in the resin of Soga in view of Burdzy. MPEP 2144.05 II


Soga teaches that the ingredient (B) (ingredient (D) of Soga) may be used singly or as a mixture of two or more kinds ([0045]) but fails to teach specifically that the ingredient (B) includes both (b1) and (b2).

Burdzy teaches a photocurable resin composition including a polyisobutylene resin ([0075]-[0076]); an initiator ([0031]); ingredient (b1), or a glassy monomer, e.g. isobornyl acrylate ([0029]); and ingredient (b2), or a rubbery monomer, e.g. lauryl methacrylate ([0030]).
Burdzy teaches that the use of both (b1) and (b2) is desirable for forming a low temperature sealing resin with customized elasticity ([0076], [0084]).
Therefore, it would have been obvious to the skilled artisan to use both types of ingredient (B) of Soga such as suggested by Burdzy in order to form a low temperature sealing resin with customized elasticity.

Regarding claim 2, Soga teaches ingredient (A) ([0029]-[0030]).
Regarding claims 4 and 5, as discussed above, Soga teaches ingredient (b1), e.g. lauryl methacrylate, and ingredient (b2), e.g. isobornyl methacrylate ([0044]-[0045]).
As for claim 7, Burdzy teaches that the resin is fully cured, i.e. 100% cured ([0069]).

With regard to claims 8 and 9, Soga and Burdzy are silent on the elongation and tensile strength of the cured resin. However, since the resin composition of Soga in view of Burdzy is the same as the claimed resin composition, the examiner finds that it will inherently have the same properties. Applicant is reminded that products of identical composition can not have mutually exclusive properties. MPEP 2112.01 II

Regarding claims 10-13, 16, and 17, Soga teaches a curable sealing resin as discussed above for a polymer electrolyte fuel cell in the areas claimed ([0018]).
As for claims 14 and 15, Soga teaches a cured material formed by irradiating the material of claims 1 and 10 with light ([0014]).
With regard to claims 18-20, Soga teaches the claimed methods ([0077]-[0081]).

Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive.
First, with regard to Applicant’s arguments on pages 11-13, the examiner finds that the data provided in Table 2 do not support a showing of unexpected results.
It is noted that the claimed ranges are 66 to 95 parts by mass of b1 and 3 to 22 parts by mass of b2. Example 4 is the only data point outside of the two claimed ranges.
The examiner finds that the data do not show unexpected results for at least the following reasons:
Applicant has not demonstrated criticality of the claimed ranges. There is only one data point outside of the claimed ranges in Table 2; therefore, it is impossible to compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range (MPEP 716.02(d) II).
Applicant has not explained that the results are unexpected and unobvious and of both statistical and practical significance (MPEP 716.02(b)). Specifically, Applicant has not explained what the significance of the difference between 0.8 MPa adhesion strength and 1.4 MPa. How does that difference impact the function of the resin? Is there are marked improvement so as to demonstrate a practical significance? Similarly, the practical significance of the difference in viscosity is not explained.
Applicant has not shown that the difference in the results (i.e., the results outside of the claimed ranges as shown in Example 4) is truly unexpected so as to be considered a difference of kind rather than one of degree (MPEP 716.02).

Next, with regard to Applicant’s arguments on pages 14-15 concerning the teaching of Burdzy to the relative amounts of the monomers, i.e. b1 and b2, the arguments are not convincing.
Applicant refers to [0063] of Burdzy, which is provided below:

    PNG
    media_image1.png
    208
    401
    media_image1.png
    Greyscale

It is noted that Burdzy teaches that the ratio of 75:25 to 95:5 is a general starting point for determining a ratio, and later teaches that there is no way to predict properties, so testing of formulations is required to arrive at a formulation and ratio providing desired properties (emphasis added by the examiner). This paragraph of Burdzy in no way teaches that the ratio of 75:25 to 95:5 is the only suitable range, or that the optimum resides within that range.
Further, Applicant is reminded that nonpreferred and alternative embodiments constitute prior art, and do not constitute a teaching away (MPEP 2123 II).

On pages 15-17, Applicant argues that the use of the ingredients in examples 3, 5, 6, and 7 produces unexpected superior results. The arguments are not convincing. Again, Applicant has failed to explain why the results are unexpected. Surely, Applicant will agree that the skilled artisan will understand that different ingredients can be expected to produce a resin having different properties. Furthermore, the examiner notes that the “unexpected” property is that the resin is cured, since the resin in the comparative examples is uncured. However, both Soga and Burdzy teach that the final composition is cured (see, e.g., the abstracts of both references). If the skilled artisan, in combining the teachings of Soga and Burdzy, arrived at an uncured resin, then the skilled artisan would be capable of selecting different compositions in order to ensure that the resin is cured. The person having ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141.03 I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729